DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking mechanism, biometric configuration of a fingerprint, and a resilient material lining must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Examiner notes that any new drawings must conform to the depictions as previously filed; new depictions of the claim limitations may constitute new matter and should be cancelled from the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the drawings are grainy and not of sufficient quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Claim Objections
Claim 11 is objected to because of the following informalities:  the number 502 in line 3 should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (U.S. 2019/0360518 A1) [518] in view of Strasser (U.S. 2011/0047764 A1) [764].
Regarding Claim 1, Reference [518] discloses a first fastener (14) with two opposing ends, with a sidewall of a rigid material and having an outer sidewall surface at least partially defined by an outer surface of a magnet (50) of a first polarity and integrally coupled to and within the sidewall of the first fastener and an inner sidewall surface opposing the outer sidewall surface, and defining an aperture (41) disposed proximal to one of the opposing ends of the first fastener and interposing a first retention aperture, 
a second fastener (16) with two opposing ends, with a sidewall of a rigid material and having an outer sidewall surface at least partially defined by an outer surface of a magnet (500) of a second polarity opposite the first polarity of the magnet coupled to the first fastener and integrally coupled to and within the sidewall of the second fastener and an inner sidewall surface opposing the outer sidewall surface, and defining an aperture (250) disposed proximal to one of the opposing ends of the second fastener and interposing a first retention aperture, and a tether member (22) of a rigid material, with a first terminal end fixedly coupled to the first fastener and disposed within the aperture of the first fastener, and with a second terminal end, opposing the first terminal end, fixedly coupled to the second fastener and disposed within the aperture of the second fastener, but does not explicitly disclose a spring-loaded displaceable clip member rotatably coupled to the sidewall of the first fastener and operably configured to completely enclose, with the sidewall of the first fastener, the first retention aperture; or a spring-loaded displaceable clip member rotatably coupled to the sidewall of the second fastener and operably configured to completely enclose, with the sidewall of the second fastener, a second retention aperture.
Nevertheless, Reference [764] teaches a clip member (8) and locking mechanism 15.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the hook assembly of Reference [518] with the lockable barrier member as taught by Reference [764] in order to secure the fastening device and being able to lock the barrier member.
Regarding Claim 2, the previously made combination of Reference [518] / [764] and reasoning above discloses wherein the magnets each further comprise: two opposing terminal ends and a magnet length separating the two opposing terminal ends, wherein the outer surfaces of the magnets are substantially planar.
Regarding Claim 3, the previously made combination of Reference [518] / [764] and reasoning above discloses wherein: wherein the outer surfaces of the magnets coupled to the respective first and second fasteners are flush (flush) with the outer sidewall surfaces of the respective first and second fasteners to which they are coupled.
Regarding Claim 4, the previously made combination of Reference [518] / [764] and reasoning above discloses the claimed invention, but does not explicitly disclose wherein the first and second fasteners each further comprise: a length separating two opposing ends of the first and second fasteners, respectively, wherein the outer surfaces of the magnets coupled to the respective first and second fasteners is at least 50% of the length separating two opposing ends of the first and second fasteners, respectively.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the outer surfaces of the magnets be at least 50% of the length separating the two opposing ends, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 10, paragraph [0030], line 4, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 5, the previously made combination of Reference [518] / [764] and reasoning above discloses wherein: the magnets are respectively disposed on a single side of the first and second fasteners.
Regarding Claim 6, the previously made combination of Reference [518] / [764] and reasoning above discloses wherein: the rigid tether member is comprised of steel chain. 
Regarding Claim 7, the previously made combination of Reference [518] / [764] and reasoning above discloses the claimed invention, but does not explicitly disclose wherein: the rigid tether member is less than 12 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have tether member less than 12 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 3, paragraph [0011], line 2, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 8, the previously made combination of Reference [518] / [764] and reasoning above discloses wherein: the magnets are respectively disposed on a single side of the first and second fasteners.
Regarding Claim 9, the previously made combination of Reference [518] / [764] and reasoning above discloses wherein at least one of the first and second fasteners further comprise: a locking mechanism (15) coupled thereto and operably configured to selectively open and close the clip member thereon.  The Examiner is relying on the combination as applied to the rejection of claim 1 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford (U.S. 2019/0360518 A1) [518] in view of Strasser (U.S. 2011/0047764 A1) [764] and further in view of Edwards (U.S. 2014/0283565 A1) [565].
Regarding Claim 10, the previously made combination of Reference [518] / [764] and reasoning above discloses the claimed invention, but does not explicitly disclose wherein: the locking mechanism is biometrically configured to selectively open and close with a fingerprint of a user. 
Nevertheless, Reference [764] teaches a fingerprint lock (500, para [0030]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the hook fastening assembly of Reference [518] / [764] with the locking member to be a fingerprint lock as taught by Reference [565] in order to have a secure lockable structure that may be unlocked by a user’s fingerprint.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford (U.S. 2019/0360518 A1) [518] in view of Strasser (U.S. 2011/0047764 A1) [764] and further in view of Crooks (U.S. 2014/0250640 A1) [640].
Regarding Claim 11, the previously made combination of Reference [518] / [764] and reasoning above discloses the claimed invention, but does not explicitly disclose wherein at least one of the first and second fasteners further comprise: a deformably resilient material lined along the entire inner surface 502 of the sidewall.
Nevertheless, Reference [640] teaches a resilient member on an inner surface (15).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the hook fastening assembly of Reference [518] / [764] with the gripping means as taught by Reference [640] in order to have a pad that will aid in securing the device to articles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677